DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 6-7, 41, 46-47, 54, 60, 64-65 in the response filed August 27, 2021 are acknowledged by the Examiner.
	Claims 1-7, 9-18, 41-47, 49-58, 60-65, 67-73 are pending in the current action.
Response to Arguments
Applicant’s amendments to claims 6, 46, 54, 64 have overcome the current claim objections, they are therefore withdrawn.
Applicant’s amendments to claims 5 and 45 have overcome the current claim rejections, they are therefore withdrawn.
With respect to claim 1, 7, 41, 47, 60, and 65, Applicant argues that the previous combination does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Hinshon remains the primary art of reference in the current rejection as it continues to share functional and structural characteristics with the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 14, 41-45, 47, 49-51, 54, 60-63, 65, and 67-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinson et al (US 2013/0030338)(Priority to May 2012) in view of Heidmann et al (US 6382719).
With respect to claim 1, Hinshon et al discloses A back support brace (Fig 9, brace shown; [0002], back support detailed) device comprising: 5a belt (Fig 9, belt comprised of members 20/30/40) having a pair of ends (Annotated Fig 2, pair of ends) and a pair of elongated lateral edges (Annotated Fig 2, lateral edges) wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown extending around a torso), said belt having a front closure (Fig 7, front closure 30) wherein said 
Hinshon et al is silent on a thickness of said support 15panel extending laterally across said support panel being smoothly varied between an upper end and a lower end of said support panel… providing 5variation in a rate of curvature along a length of the curved surface between the upper end and the lower end corresponding to the variation in the thickness of the support panel.
Heidmann et al teaches an analogous lumbar support having an adjustable support panel 55 having a thickness of said support 15panel extending laterally across said support panel (Fig 4, Fig 18, there exists a thickness between each lateral edge of the panel 55 and also an infinite amount of thicknesses defined between points on either lateral surface of the panel) being smoothly varied between an upper end and a lower end of said support panel (Fig 4, shown, also reflected in cover 65 of Fig 1, further there can be chosen a series of points to which thickness would be smoothly varied), providing 5variation in a rate of curvature along a length of the curved surface between the upper end and the lower end corresponding to the variation in the thickness of the support panel (Fig 5, lower end having strips  created by slots 75 in the surface of the panel that create a more flexible are, thus there is a variation in thickness and a variation of curvature that correspond).




    PNG
    media_image1.png
    343
    736
    media_image1.png
    Greyscale

Annotated Fig 2, Hinshon et al

    PNG
    media_image2.png
    512
    500
    media_image2.png
    Greyscale

Annotated Fig 12, Hinshon et al
With respect to claim 2, Hinshon et al/Heidmann et al discloses The device of claim 1, further comprising said curvature of said curved surface (Hinshon et al Annotated Fig 12, curved surface of panel 102) of said support panel being adjustable (Hinshon et al Fig 12, [0026], curved surface of panel 102 adjusted via cord 110) such that said 25curvature is configured for adjustment corresponding to lumbar lordosis between 0 and 90 degrees of curvature (Hinshon et al [0026], curvature of panel 102 detailed to be adjustable, detailed to allow for a 90 degree rotation).  
With respect to claim 3, Hinshon et al/Heidmann et al discloses The device of claim 1, further comprising an adjustment line (Hinshon et al Fig 12, adjustment lines 110) engaging said support panel (Hinshon et al Fig 12, panel 102) such that pulling on said adjustment line 30adjusts said curvature of said 
With respect to claim 4, Hinshon et al/Heidmann et al discloses The device of claim 3, further comprising a free end of said adjustment line (Hinshon et al Fig 12, Fig 2, [0027] free end at in sliding lock, connected at the outer side of the belt 20/30/40) being engageable to said belt wherein said free end of said adjustment line is coupled to said belt (Hinshon et al Fig 2, [0027], free end of line 110 extends through the belt 20/30/40 from the inside to the outside thus engages with the belt).  
With respect to claim 5, Hinshon et al/Heidmann et al discloses 5The device of claim 3, further comprising said free end of said adjustment line (Hinshon et al Fig 12, Fig 2, [0027] free end at in sliding lock, connected at the outer side of the belt 20/30/40) being coupled to said belt in a static position (Hinshon et al [0027], free end is locked via a sliding luck thus is static) wherein tension in said line maintains said curvature of said curved surface of said support panel (Hinshon et al [0027], tension and curvature maintained through sliding lock).  
With respect to claim 7, Hinshon discloses A back support brace device (Fig 9, brace shown; [0002], back support detailed) comprising: a belt (Fig 9, belt comprised of members 20/30/40) having a pair of ends (Annotated Fig 2, pair of ends) and a pair of elongated lateral edges (Annotated Fig 2, lateral edges) wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown extending around a torso), said belt having a front closure (Fig 7, front closure 30) wherein said belt is positionable in a closed loop having an 20inner surface and an outer surface (inner surface is shown in the inside view of Fig 1, outer surface is shown in outside view of Fig 2-Fig 3); a support panel (Fig 10, support panel 102) coupled to said belt (Fig 9, panel 102 shown coupled to belt 20/30/40 via plate system 104/106) such that said support panel projects from said inner surface of said closed loop towards a center of said closed loop wherein said support panel is configured for abutting the torso ([0026], panel 102 with curved surface shown extending inward), said support panel having a curved surface facing said center of said closed 25loop (Fig 12, [0026], curved surface of panel 102), a curvature of said curved surface extending between said lateral edges of said support panel being adjustable (Fig 12, [0026], curved surface curvature of panel 102 adjusted via cord 110); and wherein adjustment of a Page 3 of 17distance between said upper end and said lower end of said support panel determines alteration of said curvature 
Hinshon is silent on and a plurality of bend lines extending laterally across and into said support panel, said bend lines being spaced apart between an upper end and a lower end of said support panel, said bend lines being distinct wherein curvature of said 30support panel is varied at each bend line relative to curvature of said support panel between said bend lines.
Heidmann et al teaches an analogous lumbar support having an adjustable support panel 74 having a plurality of bend lines 75 extending laterally across and into said support panel (Fig 14, through the panel thus into), said bend lines being spaced apart between an upper end and a lower end of said support panel (Fig 14, Fig 6, spaced apart and between upper and lower ends of the panel 74), said bend lines being distinct wherein curvature of said 30support panel is varied at each bend line relative to curvature of said support panel between said bend lines (Fig 7, col 4 ln 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and surface of Hinshon to be the shape with the slots of Heidmann et al in order to have a portion that is more flexible to fit to a user and a second section that is less flexible to provide user support (Heidmann col 4 ln 25-30).
With respect to claim 9, Hinshon et al/Heidmann et al discloses The device of claim 1, further comprising said support panel being coupled directly to said belt (Hinshon et al Fig 9, panel 102 directly coupled to the belt via plates 104/106).  
With respect to claim 10, Hinshon et al/Heidmann et al discloses 10The device of claim 1, further comprising said support panel (Hinshon et al Fig 11, panel 102) being coupled to a backing panel (Hinshon et al Fig 11, back panel 104), said backing panel being removably couplable to said belt (Hinshon et al Fig 9, the panel 104 is shown to be one of the members encased in the belt main body 20, as the members are not integral features the panel is capable of being removed should this feature be deemed desirable- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); further the panel 104 is removable relative to the other features within the belt such as side supports 80/90- [0025]).  
With respect to claim 11, Hinshon et al/Heidmann et al discloses The device of claim 10, further comprising said backing panel (Hinshon et al backing panel 104) 15having an uppermost edge and a bottommost edge (Hinshon et al Annotated Fig 12, upper most edge, bottom most edge), said support panel (Hinshon et al support panel 102) being coupled to said backing panel closer to said bottommost edge than said topmost edge (Hinshon et al Annotated Fig 12, support panel 102 shown couple to the bottom most edge of backing panel 104 when the support panel 102 is being bent).  
With respect to claim 14, Hinshon et al/Heidmann et al discloses The device of claim 1, further comprising a bottom end of said support panel (Hinshon et al Annotated Fig 12, bottom end is lower end of support panel 102) being coupled to said belt in a fixed position (Hinshon et al Annotated Fig 12, fixed at rivets 108 to panel 104 and thus the belt), an upper end 30of said support panel being slidably coupled to said belt (Hinshon et al Annotated Fig 12, upper end of panel 102 slides in opening of panel 106- [0027]), said curvature of Page 4 of 17said curved surface of said belt being adjusted by sliding of said upper end of said support panel relative to said belt (Hinshon et al [0027], curvature of panel 102 curved surface detailed to be adjusted as it is slide in openings of panel 106).  
With respect to claim 41, Hinshon discloses A back support brace device (Fig 9, brace shown; [0002], back support detailed) comprising: a belt (Fig 9, belt comprised of members 20/30/40) having a front closure (Fig 7, front closure 30), said belt being elongated wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown elongated to extend around a torso); and a support panel coupled to said belt (Fig 9, support panel 102), said support panel being elongated (Annotated Fig 12, elongated from the upper end to the lower end), said 10support panel being oriented perpendicular to said belt (Fig 9, elongate axis of the belt 20/30/40 shown perpendicular to the elongate axis of the panel 120), a distance between an upper end of said support panel and a lower end of said support panel being adjustable (Annotated Fig 12, upper and lower end distance adjustable via line 110) wherein a curvature of a curved surface of said support panel relative to said belt is adjustable (Annotated Fig 12, [0026], curved surface of panel 102, adjusted via cord 110), a thickness (Annotated Fig 12, thicknesses shown) wherein adjustment of said distance between said upper end and said lower end determines alteration of said curvature of said curved surface of said support panel (Annotated Fig 12, [0026], curved surface of panel 102 adjusted via cord 110).  

Heidmann et al teaches an analogous lumbar support having an adjustable support panel 55 having a thickness of said support 15panel extending laterally across said support panel (Fig 4, Fig 18, there exists a thickness between each lateral edge of the panel 55 and also an infinite amount of thicknesses defined between points on either lateral surface of the panel) being smoothly varied between an upper end and a lower end of said support panel (Fig 4, shown, also reflected in cover 65 of Fig 1, further there can be chosen a series of points to which thickness would be smoothly varied), providing 5variation in a rate of curvature along a length of the curved surface between the upper end and the lower end corresponding to the variation in the thickness of the support panel (Fig 5, lower end having strips  created by slots 75 in the surface of the panel that create a more flexible are, thus there is a variation in thickness and a variation of curvature that correspond).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and surface of Hinshon to be the shape with the slots of Heidmann et al in order to have a portion that is more flexible to fit to a user and a second section that is less flexible to provide user support (Heidmann col 4 ln 25-30).
With respect to claim 42, Hinshon et al/Heidmann et al discloses The device of claim 41, further comprising said curvature of said curved surface of said support panel (Hinshon et al Annotated Fig 12, support panel 102 with curved surface) being adjustable such that said curvature is configured for adjustment corresponding to lumbar lordosis 25between 0 and 90 degrees of curvature (Hinshon et al [0026], curvature of panel 102 detailed to be adjustable, detailed to allow for a 90 degree rotation).  
With respect to claim 43, Hinshon et al/Heidmann et al discloses The device of claim 41, further comprising an adjustment line (Hinshon et al Fig 11, adjustment line 110) engaging said support panel (Hinshon et al Fig 12, support panel 102) such that pulling on said adjustment line shortens said distance between said upper end and said lower end of said 30support panel (Hinshon et al Fig 12, [0026], curved surface of panel 102 adjusted via cord 110).  
With respect to claim 44, Hinshon et al/Heidmann et al discloses The device of claim 43, further comprising a free end of said adjustment line (Hinshon et al Fig 12, Fig 2, [0027] free end in sliding lock, connected at the outer side of the belt 20/30/40) being engageable to said belt wherein said free end of said adjustment line is coupled to said belt (Hinshon et al [0027], free end is locked via a sliding lock after extending thorough belt 20, thus engaged to the belt 20/30/40).  
With respect to claim 45, Hinshon et al/Heidmann et al discloses The device of claim 43, further comprising said free end of said adjustment line (Hinshon et al Fig 12, Fig 2, [0027] free end of line 110 in a sliding lock) being coupled to said belt in a static position (Hinshon et al [0027], free end of line 110 is locked via a sliding luck thus is static and passes through belt 20/30/40 thus coupled) wherein tension in said line maintains said curvature of said curved surface of said support panel (Hinshon et al [0027], tension and curvature maintained through sliding lock).  
With respect to claim 47, Hinshon et al discloses A back support brace (Fig 9, brace shown; [0002], back support detailed) device comprising: a belt (Fig 9, belt is combined members 20/30/40) having a front closure (Fig 9, front closure 30 of belt 20/30/40), said belt being elongated (Annotated Fig 9, belt shown elongated between the belt ends) wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown extending around a torso); a support panel (Fig 12, panel 102) coupled to said belt (Fig 11, coupled to the belt via plates 104/106), said support panel being elongated (Annotated Fig 12, panel 102 shown elongated between the upper and lower ends), said 20support panel being oriented perpendicular to said belt (Fig 9, elongated axis of the panel and elongate axis of the belt shown perpendicular), a distance between an upper end of said support panel and a lower end of said support panel (Annotated Fig 12, upper and lower ends shown with a distance extending between) being adjustable (Fig 11, adjustable via line 110) wherein a curvature of a curved surface (Annotated Fig 12, curved surface) of said support panel relative to said belt is adjustable (Fig 11, adjustable via line 110, [0027]).
Hinshon et al is silent on and a plurality of bend lines extending laterally across and into said support panel, said bend 25lines being spaced apart, said bend lines being distinct wherein curvature of said support panel is varied at each bend line relative to curvature of said support panel between said 
Heidmann et al teaches an analogous lumbar support having an adjustable support panel 74 having a plurality of bend lines 75 extending laterally across and into said support panel (Fig 14, through the panel thus into), said bend lines being spaced apart between an upper end and a lower end of said support panel (Fig 14, Fig 6, spaced apart and between upper and lower ends of the panel 74), said bend lines being distinct wherein curvature of said 30support panel is varied at each bend line relative to curvature of said support panel between said bend lines (Fig 7, col 4 ln 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and surface of Hinshon to be the shape with the slots of Heidmann et al in order to have a portion that is more flexible to fit to a user and a second section that is less flexible to provide user support (Heidmann col 4 ln 25-30).
With respect to claim 49, Hinshon et al/Heidmann et al discloses The device of claim 41, further comprising said support panel (Hinshon et al support panel 102) being coupled directly to said belt (Hinshon et al Fig 11, panel 102 coupled to the belt via plates 104/106).  
With respect to claim 50, Hinshon et al/Heidmann et al discloses 5The device of claim 41, further comprising said support panel (Hinshon et al support panel 102) being coupled to a backing panel (Hinshon et al Fig 11, back panel 104), said backing panel being removably couplable to said belt (Hinshon et al Fig 9, the panel 104 is shown to be one of the members encased in the belt main body 20, as the members are not integral features the panel is capable of being removed should this feature be deemed desirable- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); further the panel 104 is removable relative to the other features within the belt such as side supports 80/90- [0025]).  
With respect to claim 51, Hinshon et al/Heidmann et al discloses The device of claim 50, further comprising said backing panel (Hinshon et al backing panel 104) 10having an uppermost edge (Hinshon et al Annotated Fig 12, uppermost edge) and a bottommost edge (Hinshon et al Annotated Fig 12, bottom most edge), said support panel being coupled to said backing panel closer to said bottommost edge than said topmost edge (Hinshon et al Annotated Fig 12, support panel 102 shown couple to the bottom most edge of backing panel 104 when the support panel 102 is being bent).  
With respect to claim 54, Hinshon et al/Heidmann et al discloses The device of claim 41, further comprising said lower end (Hinshon et al Annotated Fig 12, lower end) of said support panel (Hinshon et al Fig 12, support panel 102) being coupled to said belt in a fixed position (Hinshon et al Annotated Fig 12, Fig 11, lower end fixed via rivets 108), said upper end (Hinshon et al Annotated Fig 12, upper end) of 25said support panel being slidably coupled to said belt (Hinshon et al Fig 12, [0027], upper end slides relative to the plates 104/106 and thus the belt 20/30/40).  
With respect to claim 60, Hinshon et al discloses 20A back support brace (Fig 9, brace shown; [0002], back support detailed) device comprising: a belt (Fig 9, belt is combined members 20/30/40) having a front closure (Fig 9, front closure 30 of belt 20/30/40), said belt being elongated (Annotated Fig 9, belt shown elongated between the belt ends) wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown extending around a torso); and a support panel coupled to said belt (Fig 12, support panel 102 coupled via backing panel 104/106), said support panel being elongated (Annotated Fig 12, support panel 102 shown elongated between the upper and lower ends), said support panel being oriented perpendicular to said belt (Fig 9, elongated axis of the support panel and elongate axis of the belt shown perpendicular), said support panel 25having an exposed surface configured to abut the torso (Annotated Fig 12, curved surface is exposed relative to the backing panel 104/106, and is configured to abut the torso), said exposed surface having a curved medial portion (Annotated Fig 12, curved medial portion is all of the curved surface between the upper and lower ends), a distance between a top edge (Annotated Fig 12, upper end) and a bottom edge (Annotated Fig 12, lower end) of said curved medial portion of said exposed surface of said support panel being adjustable (Fig 12, distance is adjustable via line 110) wherein a curvature of said curved medial portion of said exposed surface of said support panel is adjustable (Fig 12, curvature is adjustable via the adjustment of distances between upper and lower ends by line 110), 30a thickness of said support panel extending laterally across said support panel within said curved medial portion of said exposed surface (Annotated Fig 12, thickness) wherein adjustment of said distance between said top edge and said bottom edge determines alteration of said curvature of said curved medial portion of said exposed surface of said support panel (Fig 12, curvature is adjustable via the adjustment of distances between upper and lower ends by line 110, [0027]).

Heidmann et al teaches an analogous lumbar support having an adjustable support panel 55 having a thickness of said support 15panel extending laterally across said support panel (Fig 4, Fig 18, there exists a thickness between each lateral edge of the panel 55 and also an infinite amount of thicknesses defined between points on either lateral surface of the panel) being smoothly varied between said top edge and said bottom edge of said curved medial portion (Fig 4, shown, also reflected in cover 65 of Fig 1, further there can be chosen a series of points to which thickness would be smoothly varied), providing 5variation in a rate of curvature along a length of the curved surface between the upper end and the lower end corresponding to the variation in the thickness of the support panel (Fig 5, lower end having strips  created by slots 75 in the surface of the panel that create a more flexible are, thus there is a variation in thickness and a variation of curvature that correspond).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and surface of Hinshon to be the shape with the slots of Heidmann et al in order to have a portion that is more flexible to fit to a user and a second section that is less flexible to provide user support (Heidmann col 4 ln 25-30).
 With respect to claim 61, Hinshon et al/Heidmann et al discloses The device of claim 60, further comprising an adjustment line (Hinshon Fig 11, adjustment line 110) 10engaging said support panel (Hinson, support panel 102) such that pulling on said adjustment line shortens a distance between said upper end and said lower end of said support panel (Hinshon Fig 12, [0027], curvature is adjustable via the adjustment of distances between upper and lower ends by line 110) wherein said distance between said upper and lower ends of said support panel is adjustable such that said curvature of said curved medial portion of said exposed surface of said support panel is adjustable (Hinshon Fig 12, [0027], curvature is adjustable via the adjustment of distances between upper and lower ends by line 110). 
 With respect to claim 62, Hinshon et al/Heidmann et al discloses The device of claim 61, further comprising a free end of said adjustment line (Hinshon Fig 12, Fig 2, [0027] free end at in sliding lock, 
20	 With respect to claim 63, Hinshon et al/Heidmann et al discloses The device of claim 62, further comprising said free end of said adjustment line being coupled to said belt in a static position (Hinshon Fig 12, Fig 2, [0027] free end at in sliding lock, connected at the outer side of the belt 20/30/40) being coupled to said belt in a static position (Hinshon [0027], free end is locked via a sliding luck thus is static) wherein tension in said line maintains said curvature of said exposed surface of said support panel (Hinshon [0027], tension and curvature maintained through sliding lock).
With respect to claim 65, Hinshon et al discloses A back support brace device (Fig 9, brace shown; [0002], back support detailed) comprising: a belt (Fig 9, belt is combined members 20/30/40) having a front closure (Fig 9, front closure 30 of belt 20/30/40), said belt being elongated (Annotated Fig 9, belt shown elongated between the belt ends) wherein said belt is configured for extending around a torso of a human (Fig 7, Fig 8, belt shown extending around a tors); a support panel coupled to said belt (Fig 12, support panel 102 coupled by the backing panel 106/104), said support panel being elongated (Annotated Fig 12, support panel 102 shown elongated between the upper and lower ends), said 5support panel being oriented perpendicular to said belt (Fig 9, elongated axis of the support panel and elongate axis of the belt shown perpendicular), said support panel having an exposed surface configured to abut the torso (Annotated Fig 12, curved surface is exposed relative to the backing panel 104/106, and is configured to abut the torso), said exposed surface having a curved medial portion (Annotated Fig 12, curved medial portion is all of the curved surface between the upper and lower ends), a distance between a top edge (Annotated Fig 12, top end) and a bottom edge (Annotated Fig 12, lower end) of said curved medial portion of said exposed surface of said support panel being adjustable (Fig 12, adjustment of distances between upper and lower ends by line 110) wherein a curvature of said curved 10medial portion of said exposed surface of said support panel is adjustable (Fig 12, curvature is adjustable via the adjustment of distances between upper and lower ends by line 110).
Hinshon is silent on and a plurality of bend lines extending laterally across and into said support panel, said bend lines being spaced apart, said bend lines being distinct wherein curvature of said 
Heidmann et al teaches an analogous lumbar support having an adjustable support panel 74 having a plurality of bend lines 75 extending laterally across and into said support panel (Fig 14, through the panel thus into), said bend lines being spaced apart (Fig 14, Fig 6, spaced apart and between upper and lower ends of the panel 74), said bend lines being distinct wherein curvature of said 30support panel is varied at each bend line relative to curvature of said support panel between said bend lines (Fig 7, col 4 ln 20-30), and wherein said curved medial portion of said exposed surface of said support panel bends at said bend lines when said distance between said top edge and said bottom edge of said curved medial portion is adjusted whereby said curvature of said curved medial portion of said exposed surface is determined by relative 20positioning of said bend lines (Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and surface of Hinshon to be the shape with the slots of Heidmann et al in order to have a portion that is more flexible to fit to a user and a second section that is less flexible to provide user support (Heidmann col 4 ln 25-30).
With respect to claim 67, Hinshon et al/Heidmann et al discloses The device of claim 60, further comprising said support panel (Hinshon, support panel 102) 25being coupled directly to said belt (Hinshon Fig 12, support panel 102 directly coupled to belt 20/30/40 via panel 104/106).  
With respect to claim 68, Hinshon et al/Heidmann et al discloses The device of claim 60, further comprising said support panel (Hinshon, support panel 102) being coupled to a backing panel (Hinshon Fig 11, support panel coupled to back panel 104), said backing panel being removably couplable to said belt (Hinshon Fig 9, the panel 104 is shown to be one of the members encased in the belt main body 20, as the members are not integral features the panel is capable of being removed should this feature be deemed desirable- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); further the panel 104 is removable relative to the other features within the belt such as side supports 80/90- [0025]).  
With respect to claim 69, Hinshon et al/Heidmann et al discloses The device of claim 60, further comprising a bottom portion of said support panel (Hinshon Annotated Fig 12, bottom portion of panel 102 is lower end) extending from said curved medial portion (Hinshon Annotated Fig 12, lower end/bottom portion shown extending from central curved medial portion) being coupled to said belt in a fixed position (Hinshon Annotated Fig 12, fixed at rivets 108), an upper portion of said support panel extending from said curved medial portion being slidably coupled to 5said belt (Hinshon et al [0027], curvature of panel 102 curved surface detailed to be adjusted as it is slide in openings of panel 106 of belt 20/30/40).  

Claims 6, 46, and 64 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinshon et al/Heidmann et al as applied to claims 4, 45, and 62 above, and further in view of Thornton (US 8864695).
With respect to claim 6, Hinshon et al/Heidmann et al discloses 10The device of claim 4, positioning of said free end of said adjustment line… corresponds to a degree of adjustment of said curvature of said curved surface (Hinshon Fig 12, adjustment of distances between upper and lower ends by line 110).
Hinshon et al/Heidmann et al is silent on further comprising a plurality of marks being positioned on said outer surface of said closed loop, said marks being spaced along a length of said belt wherein positioning of said free end of said adjustment line adjacent to a selected one of said marks corresponds to a degree of adjustment.  
Thornton teaches an analogous belt system 22/24 further comprising a plurality of marks 104 being positioned on said outer surface of said closed loop 22/24, said marks being spaced along a length of said belt (Fig 3, indicia/marks 104 shown spaced along belt 22/24 parts) wherein positioning of said free end of said adjustment line (Fig 3, free end 68/68 on analogous tension system 36) adjacent to a selected one of said marks (Fig 1, col 14 ln 50-60, free end 68 placed adjacent to said marks 104) corresponds to a degree of adjustment (col 14 ln 50-60, marks correspond to the degree of adjustment of the tension system 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hinshon et al/Heidmann et al to have the marks and to have the 
With respect to claim 46, Hinshon et al/Heidmann et al discloses 10The device of claim 45, wherein positioning of said free end of said adjustment line… corresponds to a degree of adjustment of said curvature of said curved surface (Hinshon Fig 12, adjustment of distances between upper and lower ends by line 110).  
Hinshon et al/Heidmann et al is silent on further comprising a plurality of marks being positioned on an exterior face of said belt, said marks being spaced along a length of said belt wherein positioning of said free end of said belt adjacent to a selected one of said marks corresponds to a degree of adjustment of said curvature of said curved surface.  
Thornton teaches an analogous belt system 22/24 further comprising a plurality of marks 104 being positioned on said outer surface of said closed loop 22/24, said marks being spaced along a length of said belt (Fig 3, indicia/marks 104 shown spaced along belt 22/24 parts) wherein positioning of said free end of said belt (Fig 3, free end 68/68 on analogous tension system 36) adjacent to a selected one of said marks (Fig 1, col 14 ln 50-60, free end 68 placed adjacent to said marks 104) corresponds to a degree of adjustment (col 14 ln 50-60, marks correspond to the degree of adjustment of the tension system 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hinshon et al/Heidmann et al to have the marks and to have the free end attachable to the marks as taught by Thornton on order to better assist the user in consistently adjusting the system (Thornton col 14 ln 50-60).
With respect to claim 64, Hinshon et al/Heidmann et al discloses 25The device of claim 62, wherein positioning of said free end of said adjustment line… corresponds to a degree of adjustment of said curvature of said curved medial portion of said exposed 30surface (Hinshon Fig 12, adjustment of distances between upper and lower ends by line 110).  
Hinshon et al/Heidmann et al is silent on further comprising a plurality of marks being positioned on an exterior face of said belt, said marks being spaced along a length of said belt wherein positioning of 
Thornton teaches an analogous belt system 22/24 further comprising a plurality of marks 104 being positioned on said outer surface of said closed loop 22/24, said marks being spaced along a length of said belt (Fig 3, indicia/marks 104 shown spaced along belt 22/24 parts) wherein positioning of said free end of said belt (Fig 3, free end 68/68 on analogous tension system 36) adjacent to a selected one of said marks (Fig 1, col 14 ln 50-60, free end 68 placed adjacent to said marks 104) corresponds to a degree of adjustment (col 14 ln 50-60, marks correspond to the degree of adjustment of the tension system 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hinshon et al/Heidmann et al to have the marks and to have the free end attachable to the marks as taught by Thornton on order to better assist the user in consistently adjusting the system (Thornton col 14 ln 50-60).

Claims 12-13 and 52-53 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinshon et al/Heidmann et al as applied to claim 11 and 51 above, and further in view of Garth et al (US 2011/0213284).
With respect to claim 12, Hinshon et al/Heidmann et al discloses The device of claim 11.
Hinshon et al/Heidmann et al is silent on further comprising a length between said 20bottommost edge and said topmost edge being between 7.0 and 40.0 inches.  
Garth et al teaches an analogues lumbar support 110 comprising a length between said 20bottommost edge and said topmost edge being between 7.0 and 40.0 inches ([0044], 9 inches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing panel height of Hinshon et al/Heidmann et al to be the height as taught by Garth to be a height best fitting the lumbar portion of a user (Garth et al [0044]).
With respect to claim 13, Hinshon et al/Heidmann et al/Garth et al discloses The device of claim 12, further comprising said curved surface of said support panel having a length (Hinshon Annotated Fig 12, length of support panel 102 extends from the upper end to lower end) and being positioned on said 
With respect to claim 52, Hinshon et al/Heidmann et al discloses The device of claim 51.
Hinshon et al/Heidmann et al is silent on further comprising a length between said 15bottommost edge and said topmost edge being between 7.0 and 40.0 inches.  
Garth et al teaches an analogues lumbar support 110 comprising a length between said 20bottommost edge and said topmost edge being between 7.0 and 40.0 inches ([0044], 9 inches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing panel height of Hinshon et al/Heidmann et al to be the height as taught by Garth to be a height best fitting the lumbar portion of a user (Garth et al [0044]).
With respect to claim 53, Hinshon et al/Heidmann et al/Garth et al discloses The device of claim 52, further comprising said curved surface of said support panel having a length (Hinshon Annotated Fig 12, length of support panel 102 extends from the upper end to lower end) and being positioned on said backing 20panel (Hinshon Annotated Fig 12, support panel 102 shown on backing panel 104) such that said support panel is configured for positional alignment extending between a L1 vertebral body and a S1 vertebral body (Hinshon Fig 8, device and members of which- the backing panel and support panel- are shown capable of placement on the lumbar region of the spine, thus the support panel 102 would be in alignment with and extending between the L1 and S1 vertebrae as they are the vertebrae that mark the top and bottom of the lumbar region).  

Claims 15-18, 55-58, 70-73 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinshon et al/Heidmann et al as applied to claim 1, 41, and 60 above, and further in view of Hsiao (US 6030041).
With respect to claim 15, Hinshon et al/Heidmann et al discloses The device of claim 1.

Hsiao teaches an analogous adjustable lumbar support device 6 having a support panel 1 further comprising: 5a plurality of slots 12 extending through said support panel tabs 11, each of said slots being parallel to a length of said support panel (Fig 1); and a plurality of fasteners (each end of rod 21), each said fastener 21 being coupled to said posterior device 6, each of said fasteners 21 extending through an associated one of said slots 12 wherein said fastener is slidable within said associated one of said slots (col 3 l, 35-40, holes 12 slide on fasteners 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 16, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 15, further comprising said plurality of slots (Hsiao Fig 1 slots 12) being an upper pair of slots positioned adjacent to an upper end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 17, Hinshon et al/Heidmann et al/Hsiao discloses 15The device of claim 15, further comprising said plurality of slots (Hsiao Fig 1 slots 12) being a lower pair of slots positioned adjacent to a lower end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  

With respect to claim 18, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 15, further comprising said plurality of slots (Hsiao Fig 1 slots 12) 20including an upper pair of slots positioned adjacent to an upper end of said support panel and a lower pair of slots positioned adjacent to a lower end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 55, Hinshon et al/Heidmann et al discloses The device of claim 41.
Hinshon et al/Heidmann et al is silent on further comprising: a plurality of slots extending through said support panel, each of said slots being parallel to a length of said support panel; and Page 9 of 17a plurality of fasteners, each said fastener being coupled to said belt, each of said fasteners extending through an associated one of said slots wherein said fastener is slidable within said associated one of said slots.  
Hsiao teaches an analogous adjustable lumbar support device 6 having a support panel 1 further comprising: 5a plurality of slots 12 extending through said support panel tabs 11, each of said slots being parallel to a length of said support panel (Fig 1); and a plurality of fasteners (each end of rod 21), each said fastener 21 being coupled to said posterior device 6, each of said fasteners 21 extending through an associated one of said slots 12 wherein said fastener is slidable within said associated one of said slots (col 3 l, 35-40, holes 12 slide on fasteners 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by 
With respect to claim 56, Hinshon et al/Heidmann et al/Hsiao discloses 5The device of claim 55, further comprising said plurality of slots (Hsiao Fig 1 slots 12) being an upper pair of slots positioned adjacent to said upper end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 57, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 55, further comprising said plurality of slots (Hsiao Fig 1 slots 12) 10being a lower pair of slots positioned adjacent to said lower end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 58, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 55, further comprising said plurality of slots (Hsiao Fig 1 slots 12) including an upper pair of slots positioned adjacent to said upper end of 15said support panel and a lower pair of slots positioned adjacent to said lower end of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by 
With respect to claim 70, Hinshon et al/Heidmann et al discloses The device of claim 60.
Hinshon et al/Heidmann et al are silent on further comprising: a plurality of slots extending through said support panel, each of said slots being parallel to a length of said support panel; and 10a plurality of fasteners, each said fastener being coupled to said belt, each of said fasteners extending through an associated one of said slots wherein said fastener is slidable within said associated one of said slots.  
Hsiao teaches an analogous adjustable lumbar support device 6 having a support panel 1 further comprising: 5a plurality of slots 12 extending through said support panel tabs 11, each of said slots being parallel to a length of said support panel (Fig 1); and a plurality of fasteners (each end of rod 21), each said fastener 21 being coupled to said posterior device 6, each of said fasteners 21 extending through an associated one of said slots 12 wherein said fastener is slidable within said associated one of said slots (col 3 l, 35-40, holes 12 slide on fasteners 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 71, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 70, further comprising said plurality of slots (Hsiao Fig 1 slots 12) 15being an upper pair of slots positioned within said upper portion of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow 
With respect to claim 72, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 70, further comprising said plurality of slots (Hsiao Fig 1 slots 12) being a lower pair of slots positioned within said lower portion of said 20support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).
With respect to claim 73, Hinshon et al/Heidmann et al/Hsiao discloses The device of claim 70, further comprising said plurality of slots (Hsiao Fig 1 slots 12) including an upper pair of slots positioned within said upper portion of said support panel and a lower pair of slots positioned within said lower 25portion of said support panel (Hsiao Fig 1, upper and lower slots 12 at upper and lower ends of support panel 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support panel connection to the backing panel and belt as taught by Hinshon et al/Heidmann et al to be a series of slots and fastener rods as taught by Hsiao in order to allow for both downward and upward adjustment of the support panel (Hsiao col 3 ln 35-45) and the resulting system would better resist opposing forces (Hsiao col 1 ln 45-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786